  Case 3:21-cv-00211-RAH-ECM-KCN Document 127 Filed 05/06/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION


 THE STATE OF ALABAMA, et al.

               Plaintiffs,
                                                No. 3:21–cv–00211–RAH–ECM–KCN
 v.

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

               Defendants.


                                      JOINT REPORT
      Pursuant to the Court’s May 5, 2021, Order (Doc. 125), the parties identify the fol-

lowing evidentiary exhibits (by ECF docket entry) to be admitted without contest:

      For Plaintiffs:

          •   Docs. 3–1 through –11;

          •   Docs. 25–1 and –2;

          •   Docs. 94–1 through –14;

          •   Docs. 115–1 through –5; 1

          •   Doc. 115–7;

          •   Docs. 115–10 through –16;

          •   Docs. 115–20 through –22;

          •   Docs. 115–25 and –26;

          •   Doc. 115–36; and

          •   Admitted solely as a demonstrative, Doc. 115–37.


      1       The document found at Doc. 115–2 is an erroneous duplicate of the docu-
ment found at Doc. 115–3. The correct document, to which Defendants have no objection,
is substituted as Exhibit A.
 Case 3:21-cv-00211-RAH-ECM-KCN Document 127 Filed 05/06/21 Page 2 of 4




     For Defendants:

        •   Docs. 41–1 through –3; and

        •   Docs. 116–1 and –2.



DATED: May 6, 2021                       Respectfully submitted,

                                         BRIAN M. BOYNTON
                                         Acting Assistant Attorney General

                                         ALEXANDER K. HAAS
                                         Director, Federal Programs Branch

                                         BRAD P. ROSENBERG
                                         Assistant Director, Federal Programs Branch

                                         /s/ Elliott M. Davis
                                         ZACHARY A. AVALLONE
                                         ELLIOTT M. DAVIS (N.Y. Reg. No. 4596755)
                                         JOHN ROBINSON
                                         Trial Attorneys
                                         Civil Division, Federal Programs Branch
                                         U.S. Department of Justice
                                         1100 L St. NW
                                         Washington, DC 20005
                                         Phone: (202) 514-5336
                                         E-mail: elliott.m.davis@usdoj.gov


                                         Counsel for Defendants




                                          2
 Case 3:21-cv-00211-RAH-ECM-KCN Document 127 Filed 05/06/21 Page 3 of 4




Dated: May 6, 2021                         Respectfully submitted,

STEVE MARSHALL
Attorney General of Alabama

/s/ Edmund G. LaCour Jr.                   /s/ Jason B. Torchinsky
Edmund G. LaCour Jr. (ASB-9182-U81L)       Jason B. Torchinsky*
Solicitor General                          Jonathan P. Lienhard*
                                           Shawn T. Sheehy*
A. Barrett Bowdre (ASB-2087-K29V)          Phillip M. Gordon*
Deputy Solicitor General
                                           HOLTZMAN VOGEL JOSEFIAK
                                           TORCHINSKY, PLLC
James W. Davis (ASB-4063-I58J)
                                           15405 John Marshall Hwy
Winfield J. Sinclair (ASB-1750-S81W)
                                           Haymarket, VA 20169
Brenton M. Smith (ASB-1656-X27G)
Assistant Attorneys General                (540) 341-8808 (Phone)
                                           (540) 341-8809 (Fax)
STATE OF ALABAMA                           Jtorchinsky@hvjt.law
OFFICE OF THE ATTORNEY GENERAL             Jlienhard@hvjt.law
501 Washington Ave.                        Ssheehy@hvjt.law
Montgomery, AL 36130                       Pgordon@hvjt.law
Telephone: (334) 242-7300
                                           *admitted pro hac vice
Fax: (334) 353-8400
Edmund.LaCour@AlabamaAG.gov
                                           Counsel for Plaintiffs
Barrett.Bowdre@AlabamaAG.gov
Jim.Davis@AlabamaAG.gov
Winfield.Sinclair@AlabamaAG.gov
Brenton.Smith@AlabamaAG.gov

Counsel for the State of Alabama




                                       3
  Case 3:21-cv-00211-RAH-ECM-KCN Document 127 Filed 05/06/21 Page 4 of 4




                            CERTIFICATE OF SERVICE

      I hereby certify that on May 6, 2021, I filed with the Court and served on opposing

counsel through the CM/ECF system the foregoing document.



 DATED: May 6, 2021                         /s/ Elliott M. Davis
                                            ELLIOTT M. DAVIS
                                            (N.Y. Reg. No. 4596755)
                                            Trial Attorney
                                            Civil Division, Federal Programs Branch
                                            U.S. Department of Justice
                                            1100 L St. NW
                                            Phone: (202) 514-4336
                                            Fax:     (202) 616-8470
                                            E-mail: elliott.m.davis@usdoj.gov

                                            Counsel for Defendants




                                           4
